DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words. Correction is required. See MPEP § 608.01(b).


Claim Objections
Claim 6 is objected to because it appears to misspell "data" as "date" in line 4. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "an implement coupled to the work machine," in line 2. However, the implement is an element of (i.e. a constituent component of) the work machine (as the work machine comprises or includes the implement). It is unclear how the implement is capable of being coupled to the work machine that it is a part of. Further, it appears as though it would be inherent that the implement is coupled to itself or other parts of itself. Resultingly, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2-8 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1 and thus also include the indefinite language of claim 1.
Claim 3 recites "an implement position system that couples the implement to the work machine," in lines 1-2 and "the controller manipulates the implement position system to reposition the implement relative to the work machine" in lines 2-3. Claim 4 recites "a second sensor coupled to the work machine," in lines 1-2. Claim 6 recites "an implement position system that couples the implement to the work machine," in lines 1-2 and "the controller manipulates the implement position system to reposition the implement relative to the work machine" in lines 2-3. Claims 3, 4, and 6 are indefinite because these recitations incomprehensibly set forth limitations of elements of (i.e. constituent components of) the work machine relative to the work machine, similar to claim 1 as noted above. Therefore, claims 3, 4, and 6 are also indefinite and rejected under 35 U.S.C. 112(b).
Claim 4 recites the limitation "the values of the first sensor" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the values of the second sensor" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites "a work machine," in line 1 and "a work machine;" in line 2. It is unclear if these are the same work machine or if another work machine is being introduced. Therefore, claim 16 is indefinite and rejected under 35 U.S.C. 112(b). Claims 17-20 are also rejected under 35 U.S.C. 112(b) because they depend from claim 16 and thus also include the indefinite language of claim 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosarev et al. (US 2014/0207331)

Regarding claim 1, Kosarev discloses a work machine, comprising:
an implement (including 108) coupled to the work machine; and
a first sensor (130) coupled to the implement;
wherein, the first sensor identifies the orientation of the implement along more than one axis (see ¶0067).

Regarding claim 2, Kosarev discloses the first sensor (130) identifying the position of the implement along both a pitch axis and a roll axis and is configured to identify the height of the implement above an underlying surface (see ¶0025-0029).

Regarding claim 3, Kosarev discloses a controller (including 140) and an implement position system (including 110L, 110R, 410) that couples the implement to the work machine, wherein the controller manipulates the implement position system to reposition the implement relative to the work machine.

Regarding claim 4, Kosarev discloses a second sensor (120) coupled to the work machine, wherein the orientation of the implement is identified by comparing the values of the first sensor with the values of the second sensor (see ¶0069-0071).

Regarding claim 5, Kosarev discloses the second sensor establishing a level position relative to an underlying surface in a calibration process (see ¶0027-0028).

Regarding claim 6, Kosarev discloses a controller (including 140) and an implement position system (including 110L, 110R, 410) that couples the implement to the work machine, wherein the controller manipulates the implement position system to reposition the implement relative to the work machine by comparing orientation data from the first sensor to orientation data from the second sensor (see ¶0072).

Regarding claim 7, Kosarev discloses the controller (including 140) manipulating the implement position system (including 110L, 110R, 410) to follow a contour of an underlying surface, when the first sensor identifies a prolonged movement of the implement and the second sensor does not identify a corresponding prolonged movement of the work machine (see ¶0057-0061).

Additionally, it is noted that limitations of claim 7 appear to disclose only functions performed by the claimed apparatus only under certain conditions (i.e. "when the first sensor identifies ... and the second sensor does not identify...") that are not always required when considered under the broadest reasonable interpretation standard.

Regarding claim 9, Kosarev discloses a method for identifying the orientation of an implement, comprising:
providing a first sensor (130) coupled to the implement (including 108), a controller (including 140), and a work machine (including 102);
communicating, to the controller with the first sensor, an implement pitch position and an implement roll position (see ¶0067-0069).

Regarding claim 10, Kosarev further discloses:
providing an implement position system (including 110L, 110R, 410) that receives signals from the controller (including 140) to reposition the implement; and
storing a first position in the controller that corresponds with a first pitch position, a first roll position, and a first height of the implement (including 108);
wherein the controller communicates with the first sensor (130) to identify the implement pitch position, the implement roll position, and an implement height to selectively reposition the implement with the implement position system into the first position (see Figs. 5-7).

Regarding claim 11, Kosarev discloses providing a second sensor (120) in communication with the controller (including 140) and coupled to the work machine (including 102), wherein the second sensor communicates to the controller a work machine pitch position and a work machine roll position relative to an underlying surface.

Regarding claim 12, Kosarev discloses the controller (including 140) determining the position of the implement (including 108) relative to the underlying surface by identifying the pitch position and the roll position of the work machine relative to the underlying surface and by identifying the pitch position and the roll position of the implement relative to the work machine (see ¶0069-0072).

Regarding claim 13, Kosarev discloses the controller (including 140) repositioning the implement (including 108) to follow a ground contour, when the first sensor (130) identifies a prolonged movement of the implement and the second sensor (120) does not identify a prolonged movement of the work machine (see ¶0057-0061).

Additionally, it is noted that limitations of claim 13 disclose functions performed by an apparatus only under certain conditions (i.e. " when the first sensor identifies ... and the second sensor does not identify...") that are not always required when considered under the broadest reasonable interpretation standard.

Regarding claim 14, Kosarev discloses the first sensor (130) communicating an acceleration of the implement to the controller (see ¶0067).

Regarding claim 16, Kosarev discloses an implement orientation system for a work machine, comprising:
a work machine (including 102);
an implement (including 108) coupled to the work machine;
a controller (including 140);
a first sensor (130) coupled to the implement and communicating an implement position to the controller;
a second sensor (120) coupled to the work machine and communicating a work machine position to the controller;
wherein, the controller compares the implement position to the work machine position to identify the orientation of the implement with an underlying surface (see ¶0069-0072).

Regarding claim 17, Kosarev discloses the second sensor (120) communicating a work machine pitch to the controller (see ¶0065) and the first sensor (130) communicates an implement pitch to the controller (see ¶0067).

Regarding claim 18, Kosarev discloses the controller (including 140) comparing the work machine pitch to the implement pitch to determine the position of the implement relative to the work machine (see ¶0069-0072).

Regarding claim 19, Kosarev discloses an implement position system (including 110L, 110R, 410) communicating with the controller (including 140) to alter the orientation of the implement (including 108) relative to the work machine (including 102) to a desired position, wherein the desired position is input through a user interface (including 810, 812).

Regarding claim 20, Kosarev discloses the controller (including 140) positioning the implement (including 108) in the desired position with the implement position system (including 110L, 110R, 410) by comparing the work machine position to the implement position (via 120, 130; see ¶0069-0072).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kosarev in view of Jaliwala et al. (US 9,234,329)

Kosarev discloses the work machine with respect to claim 1, as set forth above. Kosarev does not explicitly disclose a calibration process during which the first sensor establishes a lowered position and a raised position. Jaliwala teaches a work machine comprising a first sensor (including 208), wherein the first sensor establishes a lowered position (at 244) and a raised position (at 212) during a calibration process (see col. 13, lines 35-61).
Kosarev and Jaliwala are analogous because they both disclose implement orientation systems for work machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Kosarev with the calibration means as taught by Jaliwala in order to improve accuracy and allow for incremental changes between positions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kosarev in view of Konno et al. (US 2012/0239258).

Kosarev discloses the method with respect to claim 14, as set forth above. Kosarev also discloses filtering noise but does not explicitly disclose storing an acceleration threshold in the controller, wherein when the acceleration of the implement exceeds the acceleration threshold, the controller sends a command to adjust the implement. Konno teaches storing an acceleration threshold in a controller, wherein when the acceleration of an implement exceeds the acceleration threshold, the controller sends a command to adjust the implement (see ¶0073-0081).
Kosarev and Konno are analogous because they both disclose identifying and controlling the orientation of implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Kosarev with the threshold means as taught by Konno in order to eliminate invalid measurements and unnecessary corrections.

Additionally, it is noted that limitations of claim 15 disclose functions performed only under certain conditions (i.e. "when the acceleration of the implement exceeds the acceleration threshold...") that are not always required when considered under the broadest reasonable interpretation standard.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/3/26/22